DETAILED ACTION
In Request for Continued Examination filed on 07/08/2022, Claims 1-10 and 15-20 are pending. Claims 11-14 are canceled. Claim 1 is currently amended. Claims 1-10 and 15-20 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Status of Previous Objections/Rejections
35 USC 102 rejections of Claims 1-6, 9-10, and 15-17 as anticipated by Biskop are maintained in view of the Applicant’ argument. See Response to Argument below.
35 USC 103 rejections of Claims 7-8 and 18-20 as obvious by Biskop in view of Ambler are maintained based on Applicant’s argument. See Response to Argument below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/092017 A1 (“Biskop et al” hereinafter Biskop).
Regarding Claim 1, Biskop teaches a method for manufacturing an ophthalmic lens using an additive manufacturing technology (page 1, lines 24-25 and page 3, lines 11-14, second print material is a lens), said ophthalmic lens having at least one useful optical surface (Figure 1c, second printing material 22) and a peripheral region (Figure 1c, first printing material 21) surrounding at least in part said useful optical surface (Figure 1c), the method comprising the steps of: 
- providing a support (Figure 1c, substrate 2);
- manufacturing a part of the ophthalmic lens, said part of the ophthalmic lens  comprising a portion of said peripheral region (Figure 1a-1c), and being in contact with the support by said portion of the peripheral region such that the support bears the part of the ophthalmic lens being manufactured while said useful optical surface is free from any contact with the support (Figure 1a-1c, second print material 22 does not have direct contact with the substrate 2),
the ophthalmic lens being directly obtained from the manufacturing method, and the obtained ophthalmic lens comprising the peripheral region and the useful optical surface (Figure 1c, at some point in the process, the combination of first printing material 21 and the second printing material 22 can be considered as the ophthalmic lens. Thus, the manufacture process of Biskop does produced a product of ophthalmic lens with a peripheral region, first printing material 21, and a useful optical surface, second printing material 22, page 9, lines 11-18). 
Regarding Claim 2, Biskop teaches the method according to claim 1, wherein said support has a shape complementary to the portion of the peripheral region of the ophthalmic lens (Figure 1c, the shape of first printing material 21 match shape of the substrate 2).  
Regarding Claim 3, Biskop teaches the method according to claim 1, wherein said support sustains said part of the ophthalmic lens from a bottom part of said ophthalmic lens (Figure 1a-1c, page 5, lines 11-17)).  

    PNG
    media_image1.png
    395
    514
    media_image1.png
    Greyscale
Regarding Claim 4, Biskop teaches the method according to claim 3, wherein said part of the ophthalmic lens lies on a bearing surface of said support (Figure 1a-1c), a vertical line going through the center of gravity of said part of the ophthalmic lens intersecting said bearing surface of the support (see attached Figure 1c below).  
Regarding Claim 5, Biskop teaches the method according to claim 3, wherein one of a geometry and an orientation of the support is arranged before the step of manufacturing the ophthalmic lens (page 5, lines 11-17, first printing material is deposited onto the substrate implies the substrate is arranged before the step of manufacturing the ophthalmic lens).  
Regarding Claim 6, Biskop teaches the method according to claim 3, wherein the orientation of the support is continuously varied during the step of manufacturing the ophthalmic lens (page 7, lines 5-9, substrate is rotatable and is rotated during the printing process).  

    PNG
    media_image2.png
    475
    526
    media_image2.png
    Greyscale
Regarding Claim 9, Biskop teaches the method according to claim 1, wherein the ophthalmic lens directly obtained from the manufacturing comprises two opposite faces and an edge extending between the two faces, the peripheral region comprising a portion of at least one of the two faces (See attached Figure 1c below).  
Regarding Claim 10, Biskop teaches the method according to claim 1, wherein the ophthalmic lens is configured to be mounted in a rim of a frame, said rim having an inner face, wherein the ophthalmic lens directly obtained from the manufacturing comprises two opposite faces and an edge extending between the two faces (see attached Figure 1c above), said edge substantially matching the inner face of the rim (it is implies that the lens is capable of being mounted into a frame since the product has the same structure).
Regarding Claim 15, Biskop teaches the method according to claim 2, wherein said support sustains said part of the ophthalmic lens from a bottom part of said ophthalmic lens (Figure 1a-1c, page 5, lines 11-17). 
Regarding Claim 16, Biskop teaches the method according to claim 4, wherein one of a geometry and an orientation of the support is arranged before the step of manufacturing the ophthalmic lens (page 5, lines 11-17, first printing material is deposited onto the substrate implies the substrate is arranged before the step of manufacturing the ophthalmic lens). 
Regarding Claim 17, Biskop teaches the method according to claim 4, wherein an orientation of the support is continuously varied during the step of manufacturing the ophthalmic lens (page 7, lines 5-9, substrate is rotatable and is rotated during the printing process). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/092017 A1 (“Biskop et al” hereinafter Biskop) as applied to claims 1, 2, or 3 above, and further in view of EP3,218,166 A1 (“Ambler et al” hereinafter Ambler).
Regarding Claim 7, Biskop teaches the method according to claim 1, but fails to teach wherein said support upholds said part of the ophthalmic lens from a top part of said ophthalmic lens.
However, Ambler teaches said support upholds said part of the ophthalmic lens from a top part of said ophthalmic lens (Figure 6, support 70 upholds the top portion of the lens 11).
Biskop and Ambler are considered to be analogous to the claimed invention because they are in the same field of producing lenses using additive manufacturing techniques. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the orientation of the support disclosed by Biskop by the orientation of the support taught by Ambler because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143. Simple substitution of one known element for another to obtain predictable result. 
Regarding Claim 8, Biskop teaches the method according to claim 1. Biskop fails to teach the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support.  
However, Ambler teaches the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support ([0063], lens substrate may be held or supported by one or more point supports).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the linkage between lens and support by Biskop by the discontinuous linking between lens and support by Ambler because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143. Simple substitution of one known element for another to obtain predictable result. 
Regarding Claim 18, Biskop teaches the method according to claim 2, but fails to teach wherein said support upholds said part of the ophthalmic lens from top part of said ophthalmic lens.
 However, Ambler teaches said support upholds said part of the ophthalmic lens from a top part of said ophthalmic lens (Figure 6, support 70 upholds the top portion of the lens 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the orientation of the support disclosed by Biskop by the orientation of the support taught by Ambler because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143. Simple substitution of one known element for another to obtain predictable result.
Regarding Claim 19, Biskop teaches the method according to claim 2. Biskop fails to teach the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support.  
However, Ambler teaches the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support ([0063], lens substrate may be held or supported by one or more point supports).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the linkage between lens and support by Biskop by the discontinuous linking between lens and support by Ambler for the same reason set forward in Claim 8.
Regarding Claim 20, Biskop teaches the method according to claim 3, Biskop fails to teach the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support.
However, Ambler teaches the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support ([0063], lens substrate may be held or supported by one or more point supports).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the linkage between lens and support by Biskop by the discontinuous linking between lens and support by Ambler for the same reason set forward in Claim 8.
Response to Arguments
Applicant's arguments filed on 07/08/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the Biskop reference fails to teach all of the claimed limitation in Claim 1. Specifically, Biskop disclosed the three-dimensional structure is obtained by removing completely the first printing material from the second printing material. Thus, the ophthalmic lens according to Biskop is not obtained directly from the manufacturing method as recited by amended claim 1. Furthermore, the claimed peripheral region of the ophthalmic lens of Biskop is not a part of the final optical element. 
The Examiner respectfully disagrees. At some point during the manufacturing process of Biskop, before the removal of the first printing material 21, the combination of first printing material 21 and the second printing material 22 can be interpreted as the claimed ophthalmic lens. Thus, the manufacture process of Biskop does produce a product of ophthalmic lens with a peripheral region, first printing material 21, and a useful optical surface, second printing material 22 (page 9, lines 11-18). See MPEP 2113. 
The Applicant also argues that the Biskop reference teaches that the second printing material is in contact with the first printing material (as shown in Figure 1c) or with the first printing material and the substrate (as shown in Figure 2b). Thus, the second printing material, forming the useful optical part of the lens, is in contact with the support which contradict to the recited claim 1. 
The Examiner respectfully disagrees. Figure 1a of Biskop shows a layer of first material is being dispense on the substrate support, which corresponds to the peripheral region of instant application, before the dispensing of a second material, which corresponds to the optical surface. Thus, the second material is not in direct contact with the substrate support and only the first material is in contact. Biskop disclosed multiple embodiments for method of printing a three-dimensional structure (page 7, lines 25 -29) and Figure 1c and Figure 2b belongs to two different embodiments. Thus, the first embodiment, as shown in Figure 1a-1c, does disclose the limitation of claim 1 where the second printing material, which is the optical useful surface, in contact with the first printing material, which is the peripheral region, and not in contact with the substrate. 
In conclusion, Biskop reference does teach all of the limitations of claim 1 and the 35 USC 102 rejection with claim 1 is maintained. Furthermore, 35 USC 102 rejections of claims 1-6, 9-10, and 15-18 and 35 USC 103 rejections of claims 7-8 and 18-20 have been maintained in view of Applicant’s argument. Currently, claims 1-10 and 15-20 are not allowable over the art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2017/080951 (Figure 4a, contour wall 2 might be considered as the peripheral region with a hollow interior space 3 which can be filled with index matching polymer to be used as lens, page 6, lines 21-222).
US2015/0343673 (Figure 2B, nanocomposite ink 22A and nanocomposite ink 22B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744